Exhibit 10.24

MANAGEMENT AGREEMENT

WESTCORE-TRT FORTUNE CONCOURSE LLC

THIS MANAGEMENT AGREEMENT (this “Agreement”) is made as of May 17, 2007, by and
between WESTCORE-TRT FORTUNE CONCOURSE LLC, a Delaware limited liability company
(“Owner”) and WELLCORP PROPERTIES, LLC, a Delaware limited liability company
(“Manager”).

RECITALS

A.                      Owner is the owner of that certain property known as
1710, 2010, 2030 and 2040 Fortune Drive, and 1953, 1955, 1957, 1959, 1961, 1963
and 1965 Concourse Drive, City of San Jose, County of Santa Clara, State of
California, and more particularly described on Schedule 1 attached hereto,
together with certain office buildings (the “Buildings”) and other improvements
(collectively,  the  “Improvements”),   erected  thereon  (such   fee   simple 
interest   and  the Improvements are hereinafter collectively referred to as the
“Property”).

B.                        Owner desires to engage and appoint Manager as its
exclusive managing agent for the Property, and Manager desires to accept such
appointment, all upon and subject to the terms and conditions hereinafter set
forth.

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the adequacy and receipt of which are hereby
acknowledged, Owner and Manager hereby agree as follows:

1.                          Appointment.

Owner hereby appoints and employs Manager as the exclusive managing agent for
the Property upon, and subject to, the terms and conditions of this Agreement,
and Manager hereby accepts such appointment. Manager shall manage, maintain and
operate the Property in a manner consistent with that conducted of office
building properties comparable in size, type and location to the Property and
shall use reasonable diligence in all its endeavors.

2.                          Term.

This Agreement shall commence on the date hereof and, subject to Paragraph 9
below, shall remain in full force and effect for a term of five (5) years
through May 31, 2012 (the “Term”); provided that if neither party terminates
this Agreement by delivering written notice to the other party at least thirty
(30) days prior to the then-existing termination date, this Agreement shall
automatically renew on a year-to-year basis for successive twelve (12) month
periods.


--------------------------------------------------------------------------------


3.                          Manager’s Duties and Powers.

(a)                     General Scope. Except as otherwise set forth herein,
Manager shall manage, coordinate and supervise the conduct of the business and
affairs pertaining to the operation, maintenance and management of the Property
(collectively the “Management Activities”). The Management Activities shall be
conducted (hereinafter referred to as “Management Standards”) (i) in a manner
consistent with the existing character, condition and level of operation and
maintenance of the Property, and (ii) with reasonable diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of like
character and with like aims. Additionally, to the extent reasonably
practicable, Manager shall conduct the Management Activities in a manner
consistent with the requirements of any Leases (as hereinafter defined),
mortgages, deeds of trust, certificates of occupancy, permits, licenses,
consents or other recorded and unrecorded agreements (collectively, “Key
Documents”) now or hereafter affecting the Property to the extent that true and
correct copies of such Key Documents have been delivered to Manager. To the
extent Manager is uncertain of its obligations under any Lease or Key Document,
Manager shall have the right (if Manager has requested Owner to explain
Manager’s obligations and Owner has either failed to do so or Manager, in good
faith, disagrees with Owner’s interpretation) to engage legal counsel at Owner’s
expense (within the limitations of the Approved Annual Budget (as defined in
Paragraph 5)) and to rely upon the advice of such counsel. Manager shall have no
authority to and may not execute any mortgages or deeds of trust on Owner’s
behalf. Unless otherwise instructed by Owner in writing, Manager shall have the
right to execute Leases on Owner’s behalf, provided that such Leases are
consistent with general leasing parameters approved by Owner and provided that
Manager shall not without Owner’s consent execute any Major Tenant Lease under
(and as defined in) that certain Agreement of General Partnership of
Westcore-TRT Fortune Concourse General Partnership, a Delaware general
partnership (“Westcore-TRT Partnership”), dated the date hereof (the
“Westcore-TRT Fortune Concourse Partnership Agreement”), by and between
Westcore-TRT Fortune Concourse Owner LLC, a Delaware limited liability company,
and WP Fortune Concourse, LLC, a Delaware limited liability company (“WP Fortune
Concourse”). Manager shall have such responsibilities, and shall perform and
take, or cause to be performed or taken, such services and actions customarily
performed or taken by managing agents of comparable office building complexes
and as shall be necessary or advisable for the proper conduct of the Management
Activities in accordance with the Management Standards, including, without
limitation, the duties set forth in Paragraphs 3(b) through (o) below, subject,
however, to the limitations set forth in this Agreement. Unless otherwise
specifically provided in this Agreement, all services and actions that Manager
is required or permitted to perform or take, or cause to be performed or taken,
under this Agreement in connection with the Management Activities shall be
performed or taken, as the case may be, on behalf of Owner and at Owner’s sole
expense, and within the limitations of the Approved Annual Budget.

(b)                    Rent Bills and Collections.

(i)                         Unless otherwise instructed by Owner, Manager shall
prepare and deliver to all persons, firms and entities occupying or using space
in the Building(s) (individually, a “Tenant” and collectively “Tenants”) monthly
bills setting forth all rent, escalation payments, common


--------------------------------------------------------------------------------


area maintenance payments and other amounts payable by such Tenants
(collectively, “Rent”) under the terms of their respective leases or license,
occupancy or similar agreements (individually, a “Lease” and collectively,
“Leases”). Such bills shall be accompanied by such other information and
materials as Owner is required to furnish such Tenants under their respective
Leases. Manager shall use reasonable efforts to collect all Rent, but shall not
seek to dispossess any Tenant or initiate legal action without Owner’s prior
written consent. Unless otherwise instructed by Owner, all Rent, security
deposits or other sums collected by Manager from Tenants shall be deposited in
an insured account in the name of Owner. Notwithstanding anything to the
contrary provided herein, Owner retains the right to require Manager to utilize
a lockbox arrangement or such other arrangement mutually satisfactory to Owner
and Manager.

(ii)                      Manager shall take all such actions as Manager shall
deem necessary or advisable to enforce all rights and remedies of Owner under
the Leases or to protect the interests of Owner, including, without limitation,
the preparation and delivery to Tenants of all “late payment,” default and other
appropriate notices, requests, bills, demands and statements. Owner reserves the
right, however, to direct Manager not to take any such actions or deliver any
such letters. Manager shall have the right in its good faith discretion to
retain counsel, collection agencies and such other persons and firms as Manager
shall deem appropriate or advisable to enforce, by legal action, the rights and
remedies of Owner against any Tenant in default in the performance of its
obligations under a Lease, provided that, Manager shall not, without the prior
consent of Owner, authorize the filing of any lawsuit against any Tenant or any
other person in connection with any Lease or other matter relating to the
Property. Manager shall keep Owner informed on a regular basis of the progress
of all legal actions.

(c)                     Employees. To the extent necessary for the conduct of
the Management Activities, Manager shall hire qualified personnel who, in each
instance, shall be employees of Manager (and not of Owner). Manager shall direct
and supervise all personnel hired by Manager in the performance of their duties.
If Owner is dissatisfied with the performance of any of Manager’s employees,
Owner shall specify to Manager the cause of such dissatisfaction and Owner and
Manager shall thereafter cooperate to amicably resolve to the mutual
satisfaction of the parties hereto any concerns reasonably raised by Owner,
provided that Owner shall not have the right to require Manager to terminate any
particular employee. Manager shall use commercially reasonable care in the
selection and supervision of all employees and, having used such care, Manager
shall have no responsibility or liability to Owner or any other person for any
act or omission, tortious or otherwise, of any employee.

(d)                    Professionals and Contractors. To the extent Manager
reasonably deems necessary in connection with the Management Activities, and
unless otherwise instructed by Owner, Manager may (i) execute on Owner’s behalf
written contracts with architects, engineers, accountants, attorneys, tradesmen
and other independent contractors (collectively, the “Third Parties”) to perform
services; (ii) supervise the administration and monitor the performance of all
work to be performed and services to be rendered under all such contracts with
Third Parties; and (iii) if Manager may lawfully do so, discharge and terminate
the services of any one or more of such Third Parties; provided, however, that
(x) any such contract having a term in excess of one year must be terminable by
Owner on no more than 30 days’ notice without cause; (y) the nature and cost of
the services to be contracted for are included in the then current Approved


--------------------------------------------------------------------------------


Annual Budget; and (z) any such contract with an Affiliate (as defined in the
Westcore-TRT Fortune Concourse Partnership Agreement) of Manager shall be
subject to Owner’s prior written approval. To the extent that Manager is
required by the next following paragraph of this Paragraph 3(d) to submit any
service contracts for repetitive services (e.g., janitorial, landscaping, window
washing) to competitive bidding, Manager shall so submit such contracts for
competitive bidding no less frequently than once every three years. Manager
shall use due care in the selection and supervision of all such Third Parties
and, having used such care, shall have no responsibility or liability to Owner
or any other person for any act or omission, tortious or otherwise, of any such
Third Party.

Manager shall submit any item of work or purchase (except in an emergency) to
competitive bidding (i) upon the request of Owner, or (ii) if such item of work
or purchase is reasonably anticipated to cost in excess of $20,000.00 whether or
not such item is included in the Approved Annual Budget. Where competitive
bidding is required pursuant to this Agreement, the following provisions shall
be applicable:

(i)                         A minimum of two (2) written bids shall be obtained
if the contract provides for payments in excess of $20,000 and less than
$30,000. Notwithstanding the foregoing, (x) contracts providing for payment in
excess of $20,000 where one of the bidding parties has obtained two or more
contracts from Manager providing for payments in excess of $20,000 within the
previous 12 months and (y) contracts providing for payments in excess of $30,000
will, in either such case, require a minimum of three (3) bids.

(ii)                      Each bid shall be solicited by Manager in a form
intended to elicit uniformity in bid quotes.

(iii)                   Unless Owner requires otherwise, Manager may accept any
qualified bid without prior approval from Owner if the expenditure is
contemplated by the Approved Annual Budget and will not result in exceeding the
anticipated expenditure in the Approved Annual Budget for that work or purchase;
provided, however, if Manager accepts other than the lowest qualified bid,
Manager shall adequately support, in writing, its selection.

(iv)                  Manager shall maintain adequate records of its compliance
with the foregoing competitive bidding procedure.

(v)                     The foregoing bidding requirements shall not apply to
the employment or retention of consultants and professionals (nor shall Owner’s
consent be required for such employment or retention) to the extent such
expenditures are in accordance with the Approved Annual Budget.

(e)                     Maintenance.

(i)                         Manager shall cause the Property to be maintained in
a manner consistent with the Management Standards.

(ii)                      To the extent of the capacity of all equipment and
systems located in or servicing the Property, and to the extent that funds are
provided by Owner, Manager shall cause


--------------------------------------------------------------------------------


all such equipment and systems to be operated effectively and maintained in good
repair and in a manner consistent with the Management Standards, and Manager
shall cause to be provided or made available to Tenants those services which
Owner is required to provide or make available under the Leases.

(iii)                   Unless otherwise instructed by Owner, Manager may
execute on Owner’s behalf such service and maintenance contracts as shall be
necessary or appropriate for the operation and maintenance of the Property in a
manner consistent with the Management Standards and the requirements of
Paragraph 3(d) above, including the equipment and systems located in or
servicing the Improvements (including, without limitation, contracts for
utilities, telephone service, window cleaning, landscape maintenance, rubbish
removal, fuel, security, food vending and vermin extermination). Manager shall
purchase, pursuant to an Approved Annual Budget or as otherwise approved by
Owner, all supplies, materials, tools and equipment as are necessary or
appropriate for the operation and maintenance of the Property in accordance with
the Management Standards. All such supplies, materials, tools and equipment
shall belong to and shall be the property of Owner and may be used only for the
benefit of the Property.

(f)                       Repairs. Manager shall cause all repairs to be made to
the Improvements and all equipment and systems located in or servicing the
Property and, pursuant to the terms of the Leases or as otherwise approved by
Owner, shall cause such interior alterations and decorations to be made to the
Improvements as are reasonably necessary or advisable for the operation and
maintenance of the Improvements in accordance with the Management Standards.
Notwithstanding the cost limitations set forth in Paragraph 4(a) of this
Agreement, Manager may cause to be made all repairs which Manager believes in
good faith are immediately necessary for the preservation or protection of the
Improvements or the safety of Tenants and other persons in or on the
Improvements, or are otherwise reasonably required to avoid the suspension of
any necessary services in the Building(s) without Owner’s prior approval and
without being limited by the Approved Annual Budget (but Manager shall use
commercially reasonable steps to effect such repairs in a cost effective manner
given the circumstances); provided, however, that in each such instance Manager
shall, before causing any such emergency repair to be made, use reasonable
efforts under the circumstances to notify Owner of the emergency situation and
obtain its approval of such repair. If Manager cannot notify Owner of the
emergency situation before commencing the emergency repair, it shall notify
Owner of the emergency situation and the repair made to correct it as soon as
reasonably possible thereafter.

(g)                    Supervision of Tenants.

(i)                         Manager shall plan and coordinate the moving in and
moving out of Tenants in the Building(s) and, unless instructed by Owner to the
contrary, shall manage and supervise all construction, alteration and decoration
work Owner is required under Leases or chooses to perform for Tenants.

(ii)                      Manager shall receive and use reasonable efforts to
attend to and resolve all complaints of Tenants and shall attempt to resolve any
complaints, disputes or disagreements by or among Tenants, but shall not expend
more than $20,000 in each instance, or $30,000 in the


--------------------------------------------------------------------------------


aggregate in any calendar year, to settle any dispute with a Tenant without the
prior consent of Owner.

(iii)                   Manager shall monitor the operation of all Tenants to
determine their compliance with the terms and provisions of their respective
Leases, including, without limitation, the “Rules and Regulations” of the
Building(s). Manager shall notify the respective Tenants of any violations of
such Leases and use reasonable efforts to cause such Tenants to correct such
violations promptly. Manager shall notify Owner of any ongoing material
violations by Tenants of their Leases.

(h)                    Insurance.

(i)                         Owner shall obtain and maintain all such insurance
coverage as Owner is required to carry under Paragraph 7 of this Agreement, as
well as such other insurance as is provided for by the Approved Annual Budget or
is required under any Key Document or is otherwise requested by Owner. If
requested by Owner, Manager shall monitor the insurance coverage of Owner.
Manager shall prepare and file all reports, claims, notices and other documents
required in connection with all policies of insurance carried by Owner and any
claims thereunder. Manager shall advise Owner of any material casualty to the
Improvements or of any material claims asserted by third parties of which
Manager has actual knowledge for personal injury or property damage. Any
casualty to the Improvements resulting in damages exceeding $50,000 or any claim
by a third party for more than $200,000 shall be deemed material for purposes of
this Paragraph 3(h)(i). Manager shall take such steps as Owner shall reasonably
require to adjust and settle any casualty insurance claims, provided that
Manager shall not agree to any settlement over $200,000 without the prior
written consent of Owner.

(ii)                      Manager shall monitor the insurance coverage of all
Tenants and Third Parties specified under the terms of the Leases or contracts
with such Tenants or Third Parties, as the case may be, and verify that such
insurance coverages comply with the applicable Lease or contract. Manager shall
review such contracts to determine whether such contracts require such types and
amounts of insurance as are customarily required of such Third Parties.

(iii)                   Notwithstanding anything to the contrary in this
Agreement, Owner acknowledges and agrees that Owner will obtain all required
insurance, and Manager shall not be liable to Owner for failure to obtain
insurance. Without limiting the generality of the foregoing, Manager will not be
liable to Owner for failure to obtain or maintain insurance if (i) such failure
is a result of Owner’s failure or refusal to approve insurance reasonably
proposed by Manager or (ii) such failure is a result of the failure of Owner to
provide sufficient funds to pay for such insurance (it being agreed that Manager
shall not have an obligation to provide its own funds in respect thereof). In
addition, Manager shall in no event be liable to Owner for (A) the failure of an
insurance provider to make payments in respect of a policy of insurance or (B)
for any uninsured matter (except to the extent that such uninsured matter is in
violation of the foregoing insurance obligations of Manager). In addition,
Manager shall in no event be liable to Owner if insurance coverage is not
reasonably obtainable or obtainable at a reasonable cost.


--------------------------------------------------------------------------------


(i)                        Advertising – Public Relations. Manager, at the
expense of and with the prior approval of Owner (or as otherwise specifically
provided for in the Approved Annual Budget), shall place such advertisements and
shall generally supervise and attend to all promotional matters pertaining to
the operation of the Property as Manager shall deem advisable. Unless otherwise
directed by Owner, Manager shall represent Owner in connection with all matters
of general public interest that pertain to the Property and shall attempt to
amicably resolve any complaints, disputes or disagreements in connection
therewith as promptly as is reasonably possible.

(j)                        Compliance with Laws. Manager shall use reasonable
efforts to cause the Tenants and Third Parties to take or shall otherwise take
such actions with respect to the Property as shall be reasonably necessary to
comply with all the Key Documents, the legal requirements applicable to the
Property and the requirements of any insurance company insuring the Property
that have been disclosed to Manager or of which Manager otherwise has knowledge.
Manager shall use reasonable efforts, on behalf of Owner (and at Owner’s sole
cost and expense), to comply with all the Key Documents and legal requirements
applicable to Owner with respect to the Property. If Manager is uncertain
regarding the applicability of any legal or other requirements affecting the
Property, Manager shall have the right (if Manager has requested Owner to
explain Manager’s obligations and Owner has either failed to do so or Manager,
in good faith, disagrees with Owner’s interpretation) to engage legal counsel at
Owner’s expense (within the Approved Annual Budget) and to rely upon the advice
of such counsel. Notwithstanding anything to the contrary set forth in this
Paragraph 3 (j), Manager shall have no liability to Owner or any other person
with respect to any legal requirements applicable to or otherwise binding upon
any Tenant. If Manager receives any notice of a violation of any Key Document or
legal requirement, Manager shall promptly notify Owner and furnish copies of
such notice. Unless the cost of compliance exceeds the amounts allocated
therefor in the Approved Annual Budget, Manager shall remedy the noncompliance
and use commercially reasonable efforts to avoid any penalty to which Owner may
be subject by reason of the noncompliance. Manager shall provide Owner with
evidence that the non-compliance has been remedied.

Notwithstanding the cost limitations set forth in Paragraph 4(a) of this
Agreement, Manager may, without Owner’s prior written approval, take or cause to
be taken any such actions without limitation as to cost if failure to do so
would or might, in Manager’s good faith judgment, expose Owner or Manager to
criminal liability; provided, however, that in each such instance Manager shall,
before taking or causing to be taken any such action, use reasonable efforts
under the circumstances to notify Owner of the need for such action and to
obtain Owner’s approval. If Manager is unable to notify Owner and obtain its
prior approval for any action it takes pursuant to the preceding sentence, it
shall notify Owner of such action as soon as possible thereafter. Manager and
Owner shall each promptly notify the other of any violation, order, rule or
determination affecting the Property of any governmental authority or Board of
Fire Underwriters or similar agency.

(k)                     Taxes. Owner or Manager, whichever receives tax bills,
shall timely provide to the other such bills for real estate, personal property,
and all other taxes and assessments, if any, against the Property, and Manager
will assist and cooperate with Owner, at Owner’s sole cost and expense, in
connection with all such taxes and any other Impositions (as defined below) in


--------------------------------------------------------------------------------


all ways reasonably requested by Owner, including applications or petitions of
Owner for reduction of taxes or assessments. As used herein, “Impositions” shall
mean all taxes, assessments, special assessments, rents and charges for any
easement or agreement maintained as part of or for the benefit of the Property,
use and occupancy taxes and charges, water and sewer charges, rates and rents,
charges and fees for vaults, charges for public and private utilities, excises,
levies, license and permit fees and other governmental charges, general and
special, ordinary and extraordinary unforeseen and foreseen, of any kind and
nature whatsoever which at any time prior to or during the term of this
Agreement may be assessed, levied, confirmed, imposed upon or grow or become due
and payable out of or in respect of, or become a lien on, (A) the Property or
any part thereof or any appurtenances thereto, or the sidewalks, streets or
vaults adjacent thereto or upon any personal property located on, or used in
connection with, the Property, (B) the rent, income or other payments received
by or for the account of Owner or anyone claiming by, through or under Owner,
(C) any use or occupation of the Property, (D) such franchises, licenses and
permits as may be appurtenant to the use of the Property and (E) any document to
which Owner is a party transferring an interest or estate in the Property.

(l)                        Waivers of Liens. With respect to work undertaken by
or at the direction of Manager, and provided that funds are made available for
such purpose by Owner, Manager shall use all reasonable efforts to obtain all
waivers of liens necessary to keep the Property free and clear of all mechanics’
and materialmen’s liens in connection with any work to be performed on the
Property, and Manager shall not make any payment for material lienable work
without first using all commercially reasonable efforts to obtain an appropriate
lien waiver from the general contractor (it being acknowledged and agreed that
Manager shall have no obligation hereunder to obtain lien waivers from any
subcontractors). If Manager becomes aware of the filing of any mechanic’s or
materialmen’s lien against the Property, it shall promptly advise Owner in
writing and shall, at Owner’s request, take such steps as Owner may direct in
order to cause such lien to be bonded over or otherwise discharged of record.
Manager shall monitor any construction activities by Tenants and use
commercially reasonable efforts to ensure compliance by Tenants with any Lease
provisions relating to liens. In no event shall Manager have liability to Owner
for payment in respect of any such lien, nor shall Manager be in default
hereunder be virtue thereof, unless Manager has failed to comply with this
Paragraph 3(l).

(m)                  Leasing.

(i)                         Owner shall retain brokers upon terms and conditions
generally prevailing in the market in which the Property is located. Manager
will provide to Owner quarterly leasing activity reports for any and all space
being marketed. Manager agrees to use its reasonable and good faith efforts to
have the Property fully rented to Tenants acceptable to Owner and at rates and
on other terms acceptable to Owner, and, in connection therewith, Manager shall
oversee brokers and assist to seek to secure and negotiate Leases and renewals
of leases at appropriate times, in accordance with the leasing guidelines as
determined by Owner from time to time. Manager shall keep Owner informed on a
regular basis as to the progress of all significant negotiations. Owner shall
provide Manager with a standard form lease, consistent with other forms of
office building leases, to be used in all Lease negotiations. Except as
otherwise provided in this Agreement or as the Manager is otherwise instructed
by Owner, Owner shall execute all Leases and Lease amendments.


--------------------------------------------------------------------------------


(ii)                      Owner shall deliver to Manager copies of all Leases
and any modifications or renewals thereof.

(n)                    Payments of Expenses; Rebates.

(i)                         If requested by Owner, Manager shall forward all
billing statements and invoices for property management and operation to Owner
after Manager approves the same. Owner reserves the right to pay any third
parties directly based on invoices received by Manager or Owner. Unless
otherwise specified herein, all of Manager’s compensation under this Agreement
shall be paid on a monthly basis as described herein.

(ii)                      Manager shall use reasonable efforts to obtain for
Owner all discounts, rebates and other favorable terms that may be available to
Manager in connection with any costs or expenses Manager shall incur under this
Agreement. All such discounts, rebates and other favorable financial
arrangements shall accrue solely to the benefit of Owner and may not be retained
by Manager.

(o)                    Assistance with Proposed Sale. At Owner’s request,
Manager agrees to cooperate with and assist Owner in any attempt (s) by Owner
(i) to sell or otherwise transfer any or all of its interest in the Property, or
(ii) to obtain financing in connection with its Ownership of the Property. Such
cooperation shall include, without limitation, as reasonably requested by Owner:
answering prospective purchasers’ and lenders’ questions about the Tenants, the
Leases or any other matter involving the Property; preparing rent roll and
financial reports; preparing a list of all personal property used at the
Property or in its operation; preparing schedules of contracts and other
schedules; and obtaining estoppel certificates and subordination agreements from
Tenants with respect to any such transfer or financing. Such cooperation shall
not, however, require Manager to make representations or warranties or enter
into agreements with any party other than Owner.

4.                          Limitations on Manager’s Powers and Authority.

(a)                     Limitation on Expenditures. Except to the extent
provided for in any Approved Annual Budget or as otherwise specifically provided
in this Agreement with respect to emergency situations or otherwise, Manager
shall not, without the prior written approval of Owner, incur any single expense
(or group of related expenses) for a repair, alteration, service, supply or
other matter whatsoever which would involve a cost in excess of $50,000.

(b)                    Prohibited Action. Unless Owner otherwise directs in
writing or any governmental authority directs Manager, Manager shall not, and
shall have no authority to, take any action in contravention of this Agreement.

5.                          Budgets.

Except with respect to emergency expenditures (as and to the extent herein
provided) or as otherwise expressly provided herein, Manager shall not incur any
costs or expenses (excluding


--------------------------------------------------------------------------------


costs and expenses for which Owner will be reimbursed by Tenants) in connection
with the operation and maintenance of the Property during any calendar year (an
“Operating Year”), except within the limitations established by the Approved
Annual Budget for such Operating Year. The first Operating Year shall be the
period from the date hereof through December 31, 2007. For the purposes hereof,
the term “Approved Annual Budget” shall mean the “Approved Annual Budget” as
defined in the Westcore-TRT Fortune Concourse Partnership Agreement.

6.                          Books, Accounts, Records, Reports and Remittances.

(a)                     Books and Records. Manager shall establish and maintain
customary records and documentation pertaining to the operation and maintenance
of the Property. If directed by Owner, all accounting and reporting functions
shall be handled, and all corresponding records maintained, in Owner’s office.
All books, records, files and documentation relating to the Property shall be
and remain the property of Owner, and shall be delivered to Owner within a
reasonable period of time after request or termination of this Agreement,
whichever shall first occur.

(b)                    Bank Accounts. Manager shall establish in the name of
Owner, and in accordance with the requirements of which Owner notifies Manager
in writing of any lenders holding a security interest in all or a portion of the
Property, one or more bank accounts into which shall be deposited all rent and
other sums received by Manager or its agents from or in connection with the
Property and from which the expenses of the Property, including Manager’s fees
hereunder, shall be paid.

(c)                     Security Deposits. Unless otherwise instructed by Owner,
Manager shall deposit all security deposits in an account in the name of Owner.
To the extent not delivered to Owner’s lender in accordance with Owner’s loan
documents, Manager shall forward to Owner any letters of credit which are
received as security for Leases.

(d)                    Reports. For each Operating Year, Manager shall send the
reports described below to Owner within the time periods set forth below. If
Manager fails to timely provide any of the reports below, Owner shall be
entitled to injunctive relief as its sole remedy (it being acknowledged and
agreed by the parties that Owner shall not be entitled to monetary damages for
failure to timely provide any reports, nor shall same constitute a default for
purposes of Paragraph 9(a) hereof:

(i)                         Annual Financial Statements. As soon as available
and in any event within ninety (90) days after the close of each Operating Year,
a consolidated balance sheet of Owner as of the end of such Operating Year
together with related consolidated statements of income and partners capital,
cash flows and changes in financial position for such Operating Year, all in
reasonable detail and stating in comparative form the respective figures for the
corresponding date and period in the prior Operating Year and all prepared in
accordance with generally accepted accounting principles applied on a consistent
basis. Notwithstanding the foregoing, the parties acknowledge and agree that the
financial statements will not include straight line rent and bad debt reserves.


--------------------------------------------------------------------------------


(ii)                      Monthly Reports. Manager will close the books of Owner
on the twenty-fifth (25th) of each month (provided that within fifteen days
after the end of each calendar quarter Manager shall, to the extent not
previously provided, provide information for the full quarter-ending month,
including any stub period) and, by the tenth (l0th) day of the following month,
will send to Owner monthly reports (which shall include information that is
available under Manager’s standard financial reporting package as more
specifically described in Exhibit B). All such monthly financial statements
shall be subject to year-end adjustments.

(iii)                   SEC Reporting. Manager shall provide, or cause to be
provided, to Owner copies of and shall grant Owner access to, such factual
information (the “Disclosure Information”) as may be reasonably requested by
Owner and is in Manager’s possession to enable Dividend Capital Total Realty
Trust (“Dividend Capital”) to make the necessary filings as and when such
filings with the Securities and Exchange Commission are required and to
otherwise permit Dividend Capital to comply with laws applicable to public
companies, generally. Manager shall allow or cause its Affiliates to allow
Owner’s and Dividend Capital’s auditors to conduct such audits of Owner and the
Properties and shall cooperate (at no cost to Manager or its Affiliates) with
Owner’s and Dividend Capital’s auditors in the conduct of such audits. Neither
Manager nor its Affiliates shall have any obligation to assume any liability as
a result of such cooperation, and Owner acknowledges and agrees that all
Disclosure Information delivered by Manager or its Affiliates to Owner, Dividend
Capital or their respective auditors is delivered as a convenience only and
without representation and warranty with respect thereto, and that any reliance
on or use of such Disclosure Information shall be at the sole risk of Owner,
Dividend Capital or such auditors, as the case may be. Without limiting the
generality of the foregoing, Owner acknowledges and agrees that none of Manager,
any of its Affiliates or the person or entity which prepared such Disclosure
Information delivered to Owner, Dividend Capital or their respective auditors
shall have any liability to Owner, Dividend Capital or any other person for any
inaccuracy in or omission from any Disclosure Information. Manager shall be
reimbursed, at cost, by Owner for any other time spent on preparing and
delivering such Disclosure Information to the extent the same is not a part of
Manager’s standard financial reporting package as more specifically described in
Exhibit B and has been requested by Owner, Dividend Capital or their respective
auditors.

(e)                     The appropriate personnel of Manager shall, at no cost
to Dividend Capital or Owner, make themselves reasonably available to Dividend
Capital’s or Owner’s respective accounting personnel and their respective
auditors to allow them to conduct such financial reviews as are appropriate for
public companies.

(f)                       Accounting. Owner agrees that all accounting and
reporting functions of Manager shall be performed pursuant to Manager’s standard
reporting and accounting procedures (as described on Exhibit B attached hereto)
and on Manager’s accounting software existing as of the date hereof (which is
currently Yardi), as the same may be modified by Manager at Manager’s
discretion. In the event that pursuant to the provisions of this Agreement or
otherwise Owner or Dividend Capital requires any accounting or reporting to be
performed by Manager beyond that which is included in Manager’s standard
accounting and reporting procedures as described above (including, without
limitation, any upgrades and/or conversion to Manager’s systems necessary to
translate such accounting and reporting information or functions to Dividend
Capital’s platform), then, as provided for in the Westcore-TRT Fortune Concourse
Partnership Agreement,


--------------------------------------------------------------------------------


the cost thereof shall be borne by Dividend Capital and shall not be an expense
of Owner or Manager.

7.                          Insurance.

(a)                     Owner shall maintain a policy of public liability
insurance for property damage and personal injury (including death) in an amount
of not less than the greatest of (i) $2,000,000 combined single limit, (ii) such
amount as is required by any lender holding a security interest in any portion
of the Property, and (iii) such amount as is customary in the market in which
the Property is located. Owner, Owner’s designees and Manager, as well as any
person or entity reasonably designated by Manager (including, without
limitation, any subagents retained by Manager with respect to the management
and/or leasing of the Property) shall be named as insured parties under such
policy. Owner shall also maintain customary types and levels of casualty
insurance covering the Property.

(b)                    Manager shall maintain or cause to be maintained, at its
sole cost and expense, (i) all legally required insurance coverage relating to
its employees, including, but not limited to, Workers Compensation, Employers
Liability and Non-Occupational Disability Insurance, (ii) “All Risk” property
insurance on Manager’s personal property including but not limited to fixtures,
furnishings, equipment, furniture, inventory and stock; (iii) commercial general
liability with a per occurrence limit of not less than $1,000,000 and $2,000,000
general aggregate; (iv) business auto liability with a per accident limit of not
less than $1,000,000 covering all owned, non-owned and hired vehicles used in
connection with the Property; (v) professional liability insurance with a per
occurrence limit of not less than $1,000,000; and (vi) Crime/Employee Dishonesty
Insurance covering all employees and officers of Manager who may handle, have
access to, or be responsible for, Owner’s monies with a limit of no less than
$500,000.

8.                          Compensation – Property Management Fee and
Construction Management Fee.

(a)                     Amount and Payment. As its compensation for the
performance of its obligations under this Agreement, Owner shall pay Manager the
fees described in this Paragraph 8.

(b)                    Gross Income. For the purposes of this Paragraph 8, the
“gross income actually collected from the operation of the Property” for any
month shall include all sums which Owner actually receives under Leases or
otherwise from the operation of the Property for such month as (i) fixed rent
(as the same may be increased under any Lease by any consumer price index or
other escalation mechanism), (ii) late rental payment penalties under Leases,
(iii) lease cancellation payments made by Tenants, (iv) parking revenues, and
(v) any other fees, charges or other payments for the use or occupancy of
Owner’s property or for any services, equipment or furnishings provided in
connection with and ancillary to such use or occupancy, including tax and
expense escalation and pass-through payments required under Leases. The term
“gross rentals actually collected from the operation of the Property” shall
exclude (x) the amount of any construction costs reimbursed by Tenants (but
construction costs that are amortized and paid over time or are included as
increased or additional rent or other fees paid by Tenants shall not be so
excluded) and (y) any security deposits, except to the extent such security
deposits are applied to the payment of rent.


--------------------------------------------------------------------------------


(c)                     Property Management Fee. Owner shall pay Manager a
market-level property management fee not to exceed five percent (5%) of the
gross income actually collected from the operation of the Property. Such fee
shall be payable on a monthly basis, in arrears, no later than the tenth (10th)
day of each month based on the prior month’s gross income actually collected
from the operation of the Property.

(d)                    Construction Management Fee. Manager shall receive a fee
for arranging for the bidding, contracting, inspecting, reporting and
coordinating of any remodeling and construction requested by Owner which occurs
on or about the Property, including, without limitation, tenant common areas.
Said fee for the above services shall be calculated in the manner set forth on
Exhibit A attached hereto. In the event that any of such work is requested by
Owner, Manager shall be responsible for selecting the general contractor and
monitoring the contracting and completion of the improvements within the
guidelines specified in the general contractor’s and subcontractors’ bid
proposals and shall use reasonable efforts to ensure that said contractors
exercise due diligence within the time frame so specified, provided that Manager
shall not be financially liable for, or otherwise be in default hereunder as a
result of, any delays which cause any completion dates to be missed.

(e)                     Reimbursement of Expenses. Without limiting the
compensation payable under this Paragraph 8, Manager shall be reimbursed for all
out-of-pocket costs incurred by Manager in connection with its performance of
its obligations hereunder, including, without limitation, the salaries and
benefits payable to on-site employees or with respect to any other employees of
Manager or any Affiliate thereof performing services with respect to the
Property (provided that, with respect to any employees who also perform services
for properties other than the Property, equitable allocations shall be made to
the Property), monthly lease payments for on-site management office, the cost of
all supplies, materials, tools and equipment, the cost of data processing and
accounting, and all reimbursable expenses payable under any sub-management or
leasing agreements (but not sub-management fees or similar fees thereunder), all
subject to the limitations of the Approved Annual Budget or as otherwise
approved in writing by Owner. Without limitation of the foregoing, Manager shall
be reimbursed for any costs or expenses that pertain to duties performed by
Manager that are beyond the scope of duties typically and customarily performed
by property managers managing real property similar to the Property in the
locality in which the Property is situated to the extent such costs and expenses
are pre-approved in writing by Owner (whether or not such costs and expenses are
included in the Approved Annual Budget). Notwithstanding any other provision
herein or in any Approved Annual Budget, the following costs shall not be
reimbursable by Owner to Manager:

(i)                         costs relating to bookkeeping services required to
be performed by Manager hereunder that are a part of Manager’s standard
financial reporting package as more specifically described in Exhibit B, unless
such costs are approved by Owner in writing to Manager (provided that in the
event of any conflict between the provisions of Paragraph 6 hereof and this
clause (i), then the provisions of Paragraph 6 shall control);

(ii)                      salaries and payroll expenses of Manager’s executives.


--------------------------------------------------------------------------------


(iii)                   salaries and payroll expenses of Manager’s non-executive
personnel, except maintenance personnel billed on an hourly or other periodic
basis and subject to the limitations in the Approved Annual Budget, except to
the extent such expenses are paid or reimbursed by Tenants;

(iv)                  except as otherwise provided in this Paragraph 8,
Manager’s off-site overhead and general administrative expenses, except that
long distance telephone, fax, overnight delivery, courier, registered mail,
copying, entertainment (such entertainment expenses being subject to Owner’s
prior approval), uniforms, two-way radios, document storage and retrieval for
financial records pertaining to the Property and/or Owner, and computer and
technology expenses (including, without limitation, software licensing) where
such charges are directly related to the operation of the Property, shall be
reimbursable by Owner;

(v)                     premiums for insurance required to be maintained by
Manager or any of its subcontractors hereunder; and

(vi)                  except as otherwise provided in this Paragraph 8, costs of
Manager’s principal and branch offices, except any on-site office maintained on
the Property by Manager.

9.                          Termination.

(a)                     Termination for Cause or Default.

(i)                         If either Owner or Manager shall default in the
performance of any of its material obligations or breach their respective
representations and warranties under this Agreement, the other party
(“‘Non-Defaulting Party”) shall provide the defaulting party (“Recipient”) with
written notice thereof setting forth the nature of the default, and the
Recipient shall have (i) ten (10) days to cure a monetary default or (ii) thirty
(30) days to cure a non-monetary default; provided, however, that if the nature
of the alleged non-monetary default is such that it cannot reasonably be cured
within thirty (30) days, the Recipient may cure such default by commencing in
good faith to cure such default promptly after its receipt of such written
notice and thereafter prosecuting the cure of such default to completion with
diligence and continuity. If the recipient does not cure the default within the
grace period specified in the preceding sentence, the Non-Defaulting Party may
elect to terminate this Agreement upon five (5) days written notice and, upon
the expiration of such five-day period, this Agreement shall terminate, and,
regardless of whether the Non-Defaulting Party elected to terminate the
Agreement, the Non-Defaulting Party shall have the right to pursue all other
legal remedies to which the Non-Defaulting Party may be entitled.

(ii)                      In the event of “cause”, Owner may elect to terminate
this Agreement upon five (5) days written notice and, upon the expiration of
such five-day period, this Agreement shall terminate. As used herein, “cause”
shall mean that (x) Marc Brutten, Owen Frost and/or Don Ankeny is found, by
final determination of a court of competent jurisdiction, to have committed
fraud against Owner or misappropriation of Owner’s funds, (y) Manager makes a
voluntary filing for protection under the bankruptcy laws, or (z) either (1)
Manager is not controlled by one or more of Marc Brutten, Owen Frost and/or Don
Ankeny (or, if all of the foregoing individuals


--------------------------------------------------------------------------------


are disabled or deceased, other individuals currently or at any future time
associated with Manager and reasonably acceptable to Owner), or (2) at least
fifty percent (50%) of Manager is not owned, directly or indirectly, by one or
more of such individuals, Manager’s employees (or employees of Affiliates of
Manager), their immediate family members and/or trust and estate planning
vehicles established for the benefit of the family members of any of such
individuals.

(iii)                   Notwithstanding anything to the contrary contained
herein, Owner shall have the right to terminate this Agreement upon the giving
of thirty (30) days prior written notice to Manager if WP Fortune Concourse is
removed as managing partner of Owner for “Cause”, as such term is defined, and
in accordance with the procedures set forth, in the Westcore-TRT Fortune
Concourse Partnership Agreement.

(b)                    Termination At-Will.

(i)                         Notwithstanding anything to the contrary contained
herein, Manager shall have the right to terminate this Agreement, upon the
giving of sixty (60) days prior written notice to Owner, without cause and for
any or no reason whatsoever, and without the payment of any cancellation penalty
(it being agreed that, in the event of any such termination, Manager shall
nevertheless be entitled to be paid all amounts due and owing hereunder through
and including the effective date of termination).

(ii)                      Notwithstanding anything to the contrary contained
herein, Owner shall have the right to terminate this Agreement without cause and
for any or no reason whatsoever, upon the giving of thirty (30) days prior
written notice to Manager. If Owner terminates this Agreement pursuant to this
Paragraph 9(b)(ii) during the initial Term of this Agreement (e.g. prior to any
automatic renewals), Owner shall, within fifteen (15) days of the giving of such
notice, pay to Manager as a termination fee, an amount equal to one year’s fees
which would have otherwise been payable pursuant to Paragraph 8(c) (such fee to
be based on the gross income actually collected from the operation of the
Property for the twelve (12) month period ending with the last full month prior
to the effective date of such termination) (it being agreed that, (i) Owner
acknowledges that, as a result of the payment of such termination fee and the
payment of the property management fee payable pursuant to Paragraph 8(c),
Manager shall have received an amount equal to a total of up to 10% of the gross
income actually collected from the operation of the Property for the twelve (12)
month period ending with the last full month prior to the effective date of such
termination, and (ii) in the event of any such termination, Manager shall
nevertheless be entitled to be paid all amounts due and owing hereunder through
and including the effective date of termination).

(c)                     Partial Termination Upon Transfer of Portion of
Property. This Agreement shall automatically terminate with respect to any
portion of the Property that is sold, transferred, conveyed or otherwise
disposed of by Owner effective as of the date of such transfer, including,
without limitation, pursuant to the foreclosure of any mortgage or deed of trust
encumbering all or any portion of the Property without payment of the fee
pursuant to Paragraph 9(b)(ii), but shall remain in full force and effect with
respect to all portions of the Property not so sold, transferred, conveyed or
otherwise disposed of. If all of the Property is sold, transferred,


--------------------------------------------------------------------------------


conveyed or otherwise disposed of by Owner, then this Agreement shall
automatically terminate as of the date of such transfer.

(d)                    Return of Owner’s  Property. Promptly  following  the 
expiration  or sooner termination of this Agreement, Manager shall pay over to
Owner any balance of funds held by Manager on Owner’s account pursuant to this
Agreement. As soon as practicable after the expiration or termination of this
Agreement, Manager shall transfer to Owner or its designee all books, records,
Leases, agreements, correspondence, keys, plans and all other documents or items
relating to the Building(s) or the Property which are in the possession of
Manager. The provisions of this Paragraph 9(d) shall survive any expiration or
termination of this Agreement.

(e)                     Effect of Termination. Upon any termination of this
Agreement, (A) Manager shall be entitled to be paid all amounts due and owing
hereunder through and including the effective date of such termination, (B)
Owner’s appointment of Manager hereunder shall cease and terminate and Manager
shall no longer have any authority to represent Owner or take or cause to be
taken any actions on Owner’s behalf, (C) all of Manager’s obligations hereunder
shall cease, except for such obligations as are expressly stated herein to
survive such termination, and (D) Manager shall no longer have any liability to
Owner under this Agreement, except for such liabilities as are expressly stated
herein to survive such termination.

10.                    Indemnification.

(a)                     Liability. Manager shall not be liable, responsible or
accountable in damages or otherwise to Owner for any act or omission performed
or omitted by it in good faith on behalf of Owner and in accordance with the
Management Standards in a manner believed by it in its good faith discretion to
be within the scope of authority granted to it by this Agreement.

(b)                    Owner’s Indemnification. In any threatened, pending or
completed action, suit, or proceeding to which Manager or any of its managers,
members, shareholders, directors, officers, principals, partners, employees or
agents, including without limitation, any subagents retained with respect to the
management and/or leasing of the Property (collectively, “Manager’s
Indemnitees”) was or is a party, or is threatened to be made a party, by reason
of holding the position of Manager (or the position of Manager’s manager,
member, shareholder, director, officer, principal, partner, employee or agent,
including without limitation, any subagent retained by with respect to the
management and/or leasing of the Property), involving an alleged cause of action
for damages arising from activities performed within the scope of Manager’s
authority under this Agreement, Owner shall indemnify, defend and hold harmless
Manager and Manager’s Indemnitees from and against any and all claims,
liabilities, damages, losses, actions, costs and expenses, including attorneys’
fees, judgments, and amounts paid in settlement, except to the extent resulting
from the gross negligence, or intentional misconduct of Manager or Manager’s
Indemnitees (it being acknowledged and agreed that Owner shall have no liability
hereunder for or in respect of any consequential, special or punitive damages).

(c)                     Manager’s Indemnity of Owner. Manager shall indemnify
and defend Owner and its Affiliates, together with the past, present and future
trustees, partners, directors, officers, shareholders, agents and employees of
each of them (“Owner’s Indemnitees”), against and hold


--------------------------------------------------------------------------------


Owner and such other Owner’s Indemnitees harmless from any and all losses,
costs, claims, damages, liabilities and expenses, including, without limitation,
reasonable attorneys’ fees, arising out of any action taken by Manager that is
outside the scope of this Agreement (unless otherwise authorized by Owner), any
gross negligence or willful misconduct of Manager or any of its officers,
partners, directors, agents or employees, in connection with this Agreement or
Manager’s services or work hereunder (it being acknowledged and agreed that
Manager shall have no liability hereunder for or in respect of any
consequential, special or punitive damages).

(d)                    Effect of Insurance on Indemnitees. Notwithstanding
anything to the contrary contained herein, Manager and Owner agree that each
will not make any claim against or seek to recover from the other (or from
either of their respective managers, members, shareholders, directors, officers,
principals, partners, employees or agents) for any loss or damage to its
property or the property of others to the extent such loss or damage is covered
by insurance; provided, however, that this sentence shall be void and of no
force and effect if it would invalidate any insurance policy affecting the
Property or covering Manager or Owner.

(e)                     Survival. The provisions of this Paragraph 10 shall
survive the expiration or any earlier termination of this Agreement.

11.                    Timely Performance; Approval by Owner.

Owner and Manager shall each perform all of their respective obligations under
this Agreement in a proper, prompt and timely manner. Each shall furnish the
other with such information and assistance as the other may from time to time
reasonably request in order to perform its respective responsibilities
hereunder. Owner and Manager each shall take all such actions as the other may
from time to time reasonably request and otherwise cooperate with the other so
as to avoid or minimize any delay or impairment of each party’s performance of
its obligations under this Agreement.

12.                    Assignment.

Manager may not assign this Agreement in whole or in part without the prior
written consent of Owner, other than to an entity controlled, directly or
indirectly, by Marc Brutten, Don Ankeny and/or Owen Frost. Notwithstanding the
foregoing, Owner agrees that Manager may, at its sole cost and expense, delegate
any or all of its duties with respect to the Management Activities to a third
party, including, without limitation, an Affiliate of Manager or a third party
manager or a sub-manager; provided, however, that: (i) Manager shall exercise
commercially reasonable efforts to supervise such third party in the performance
of the applicable duties; (ii) the cost of employing such third party shall be
borne entirely by Manager and no part of the compensation of such third party
shall be paid by Owner (it being agreed that no such delegation shall reduce any
fees or other sums due to Manager hereunder); and (iii) such third party shall
be  considered to be Manager’s agent for all purposes hereunder and at law.


--------------------------------------------------------------------------------


13.                    Notices.

(a)                     General. Except as set forth in Paragraph 13(b) below,
any and all notices or other communications given under this Agreement shall be
in writing and shall be deemed to have been properly given when delivered, if
personally delivered, or upon the business day following delivery by Federal
Express or other similar overnight courier, or upon confirmation of facsimile
delivery (provided that a copy of such facsimile shall also be sent by U.S.
Mail) and addressed to the parties at the following addresses:

If to Manager:

Wellcorp Properties, LLC
4445 Eastgate Mall, Suite 210
San Diego, California 92121
Facsimile: (858) 678-0600
Attention: Mr. Manish Malhotra

with a copy at the same time to:

Pircher, Nichols & Meeks
1925 Century Park East, Suite 1700
Los Angeles, California 90067
Facsimile: (310) 201-8922
Attention: Real Estate Notices (MES/EBS/4422.61)

If to Owner:

c/o Westcore Properties, LLC
4445 Eastgate Mall, Suite 210
San Diego, California 92121
Facsimile: (858) 678-0600
Attention: Mr. Manish Malhotra

with a copy at the same time to:

Pircher, Nichols & Meeks
1925 Century Park East, Suite 1700
Los Angeles, California 90067
Facsimile: (310) 201-8900
Attention: Real Estate Notices (MES/EBS/4422.61)


--------------------------------------------------------------------------------


with a copy at the same time to:

Dividend Capital Total Advisors
518 17th Street, Suite 1700
Denver, Colorado 80202
Facsimile: (303) 869-4602
Attention: Gregory M. Moran

with a copy at the same time to:

Seyfarth Shaw LLP
131 South Dearborn Street, 24th Floor
Chicago, Illinois 60603
Facsimile: (312) 460-7600
Attention: Joel D. Rubin, Esq.

Any notice delivered by either party in any manner other than those described
above shall be deemed properly given when received. Either party may change its
address for the giving of notices under this Agreement by delivering to the
other party ten (10) days’ written notice of such change of address. Any notice,
delivery of which is refused, or which cannot be delivered because of a changed
address of which no notice was given, shall be deemed to have been received as
of the date of such refusal or inability to deliver.

(b)                    Emergency and Facsimile Notices. Either party may give
the other notice of emergency situations orally (personally, by telephone or
otherwise) or by telecopy, telex, telegram or other method.

14.                    Estoppel Certificate.

Within ten (10) business days after request, each party shall provide the other
party with a certificate stating whether there have been any amendments to this
Agreement, whether this Agreement is in full force and effect, and whether there
exists any uncured defaults by Owner or Manager under this Agreement, and such
other matters as such party may reasonably request.

15.                    Miscellaneous.

This Agreement shall be construed and enforced in accordance with, and governed
by, the laws of the State of California. This Agreement embodies the entire
agreement and understanding between the parties and supersedes all prior
agreements and understandings relating to the subject matter hereof. This
Agreement may not be modified, amended or terminated, nor may any term or
provision hereof be waived or discharged, except in writing signed by the party
against whom such amendment, modification, termination, waiver or discharge is
sought to be enforced. All of the terms of this Agreement, whether so expressed
or not, shall be binding upon the respective successors and permitted assigns of
the parties hereto and shall inure to the benefit of and be enforceable by the
parties hereto and their respective successors and permitted assigns. If any of
the provisions of this Agreement shall to any extent be invalid or
unenforceable, the remaining provisions of this Agreement shall not be affected
thereby and every provision of this Agreement shall be valid and enforceable to
the fullest extent permitted by law. The headings of this Agreement are for
purpose of reference only and shall


--------------------------------------------------------------------------------


not limit or otherwise affect the meaning hereof. This Agreement may be executed
in several counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Any reference in
this Agreement to any one gender, masculine, feminine or neuter, includes the
other two, and the singular includes the plural, and vice versa, unless the
context otherwise requires. Time is of the essence of this Agreement.

16.                    Subordination; Limitation on Obligation of Manager.

This Agreement shall be subject to the terms of any subordination or similar
agreement entered into by and between Manager, Owner (if applicable) and any
lender holding security investment in all or any portion of the Property
(including, without limitation, any agreement executed by Owner in favor of
Countrywide Commercial Real Estate Finance, Inc. Notwithstanding anything to the
contrary contained in this Agreement, if Owner is required to provide funds for,
or pay for the cost of, any matter or thing of any kind or nature in connection
with the performance of any covenant, agreement or other obligation of Manager
hereunder, or if funds are not otherwise available from the operation of the
Property to provide for the foregoing, and Owner fails to pay such cost or
otherwise make such funds available to Manager, then Manager shall not be
obligated to perform any such covenant, agreement or other obligation unless and
until Owner pays such cost or makes such funds available to Manager hereunder.
In addition, if Owner fails to provide funds to operate the Property in
accordance with the Management Standards, such failure shall constitute a
default of Owner hereunder and the provisions of Paragraph 9(a) shall apply.

[Signatures on following page]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Owner and Manager have executed this Management Agreement as
of the day and year first above written.

 

OWNER

 

 

 

 

 

 

 

WESTCORE-TRT FORTUNE CONCOURSE
LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

Westcore-TRT Fortune Concourse General
Partnership, a Delaware general partnership,
its sole member

 

 

 

 

 

 

 

By:

WP Fortune Concourse, LLC, a
Delaware limited liability company,
its managing partner

 

 

 

 

 

 

 

 

 

By:

MRB Manager, LLC, a Delaware limited liability company, its manager

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Manish Malhotra

 

 

 

 

 

 

Name:

Manish Malhotra

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

MANAGER

 

 

 

 

 

 

 

WELLCORP PROPERTIES, LLC, a Delaware
limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Manish Malhotra

 

 

 

 

Name:

Manish Malhotra

 

 

 

Title:

Vice President

 


--------------------------------------------------------------------------------


EXHIBIT A

Construction Management Fee Schedule

I.                            Capital Improvements. In accordance with the terms
of Approved Annual Budgets and upon written request and/or approval of Owner,
Manager shall, from time to time during the term hereof, at Owner’s expense,
cause to be made all required capital improvements, replacements, or repairs to
the Property. All major repairs and capital replacements shall managed on behalf
of Manager by a person who specializes in construction projects for the Manager.
The Manager shall be paid a construction management fee as set forth below:

Cost of Construction(1)

 

Construction Management Fee

 

 

 

$50,000 or less

 

5% of the amount

 

 

 

$50,001 - $200,000

 

4% of the amount between $50,001 and $200,000, plus that calculated above for
lower amounts

 

 

 

$200,001 - $350,000

 

3% of the amount between $200,001 and $350,000, plus that calculated above for
lower amounts

 

 

 

Over $350,000

 

2.5% of the amount above $350,000, plus that calculated above for lower amounts

The construction management fee shall be paid upon the completion of the
construction and written acceptance of the work by the Owner or, if earlier, the
termination of such construction. The construction management fee shall be based
on the actual cost of the project, including any change orders approved by
Owner.

II.                        In connection with all improvements, replacements, or
repairs to the Property (the “Work”), the Manager shall do the following, each
at the Owner’s cost and expense:

A.                      prepare a detailed list of the Work to be performed and
review the preparation of all plans for the construction of all improvements and
repairs to the Property. Except for any Work which is anticipated to cost less
than $20,000, the plans for the Work to be performed shall be submitted to the
Owner for its approval;

B.                        except for any Work which is anticipated to cost less
than $20,000, supervise the preparation of all bid documents which shall be
distributed to at least two (2) contractors on Manager’s list of approved
contractors;

--------------------------------------------------------------------------------

(1) The cost of construction shall include all hard costs, soft costs,
administrative costs and any other cost relating to the applicable construction
project.

A-1


--------------------------------------------------------------------------------


C.                        except for any Work which is anticipated to cost less
than $20,000, receive all submitted bids and evaluate such bids. In evaluating
the submitted bids, Manager shall evaluate the price listed in the bid, the
timeliness of the work to be performed as stated in the bid, the reputation of
the contractor submitting the bid, and any other relevant factors that Manager
determines should be taken into account when evaluating the submitted bids. Once
Manager evaluates all the submitted bids, Manager shall recommend to Owner the
bid, if any, it believes is the best and shall explain to Owner why the
recommended bid is the best. Once Owner determines which bid to accept, Manager
shall contact the contractor with the approved bid to award the contract;

D.                       review, inspect, and oversee the construction of all
improvements, replacements, or repairs to the Property to determine that all
said improvements, replacements, and repairs generally comply with the
construction contract requirements and all applicable laws, including but not
limited to local building codes and ordinances, it being acknowledged and agreed
that (i) Owner shall bear the cost of any testing, inspections, or
certifications required in connection with the foregoing and (ii) Manager shall
have no liability if any improvement, replacement or repair fails to comply with
any legal or contractual requirements, so long as Manager uses commercially
reasonable efforts to oversee the contractor performing the Work);

E.                         determine when all improvements, replacements, or
repairs to the Property are completed;

F.                         except for any Work which is anticipated to cost less
than $20,000 or for Work for which a single payment will satisfy the obligation,
prepare a draw package for the disbursement of funds to the Contractor. The draw
package or single payment invoices shall be submitted to Owner for its approval;

G.                        ensure that all guaranties and warranties for the
materials, labor, and for work in connection with or relating to the Work shall
be in the name of the Owner or shall be assigned to Owner upon the completion of
the Work; and

H.                       after receiving written lien waivers from all general
contractors in connection with the Work, and/or taking any and all steps
necessary to release or otherwise prevent perfection or enforcement of any liens
filed or recorded against the Property in connection with the construction of
any and all material improvements or replacements or repairs to the Property,
all as reasonably determined by Manager, and/or after receiving written approval
from Owner, disburse all funds to the proper and correct parties.

To the extent that material Work is ongoing, Manager shall provide written
reports to Owner, no less frequently than once a month, summarizing the repairs,
improvements, and replacements being constructed on the Property, as well as
such other reports with respect to construction, repair and capital improvement
projects as Owner may reasonably request. These reports shall, among other
things, summarize any material problems or issues that may arise in connection
with said construction.

A-2


--------------------------------------------------------------------------------


EXHIBIT B

Manager Standard Accounting

1.

Asset management report;

 

 

2.

Balance sheet;

 

 

3.

Income statement;

 

 

4.

Budget comparison report;

 

 

5.

Cash flow projection;

 

 

6.

Equity schedules;

 

 

7.

Rent roll;

 

 

8.

Aged receivables report;

 

 

9.

Payable aging detail;

 

 

10.

Expense distribution;

 

 

11.

Check detail;

 

 

12.

Trial balance;

 

 

13.

General ledger; and

 

 

14.

Bank statements/reconciliations.

 

B-1


--------------------------------------------------------------------------------


SCHEDULE 1

PROPERTY DESCRIPTION

LEGAL DESCRIPTION

EXHIBIT “A”


--------------------------------------------------------------------------------


EXHIBIT A

Real Property

Real property in the City of San Jose, County of Santa Clara, State of
California, described as follows:

TRACT ONE:

PARCELS 1, 2 AND 3, AS SHOWN ON THAT PARCEL MAP FILED FOR RECORD IN THE OFFICE
OF THE RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON SEPTEMBER
3, 1982, IN BOOK 504 OF MAPS, PAGE(S) 18 AND 19.

TRACT TWO:

PARCEL ONE:

PARCEL B, AS SHOWN ON THAT CERTAIN PARCEL MAP FILED FOR RECORD DECEMBER 30, 1980
IN THE OFFICE OF THE RECORDER, COUNTY OF SANTA CLARA, STATE OF CALIFORNIA IN
BOOK 477 OF MAPS, AT PAGE 54.

PARCEL TWO:

THAT PORTION OF THE FOLLOWING DESCRIBED PARCEL LYING SOUTHERLY OF THE NORTHERLY
LINE OF FORTUNE DRIVE AS SAID DRIVE IS SHOWN ON RECORD OF SURVEY LANDS PROPOSED
FOR STREET PURPOSES, WHICH RECORD OF SURVEY WAS FILED FOR RECORD IN APRIL 1,
1975 IN BOOK 353 OF MAPS, AT PAGE 43, SANTA CLARA COUNTY RECORDS;

A RIGHT OF WAY 40 FEET WIDE DESCRIBED IN THE DEED FROM A.K. WHITTON, ET UX, TO
MANUEL VIERRA, DATED MARCH 26, 1907 RECORDED MARCH 26, 1907 IN BOOK 314 OF
DEEDS, PAGE 216 AND GRANTED BY A.K. WHITTON, ET UX, TO MANUEL A. SILVA, BY DEED
DATED JANUARY 24, 1910 RECORDED JANUARY 29, 1910 IN BOOK 363 OF DEEDS, PAGE 371,
AS FOLLOWS:

BEGINNING AT A POINT IN THE NORTHEASTERLY LINE OF THAT CERTAIN 11.926 ACRE TRACT
OF LAND DESCRIBED IN THE DEED FROM MARIA COELHO TO JACINTO S. SIQUIG, ET UX,
RECORDED UNDER RECORDER’S FILE NO. 845348, SANTA CLARA COUNTY RECORDS, DISTANT
THEREON SOUTH 38 DEG. 35’ EAST 176.94 FEET FROM THE NORTHERNMOST CORNER THEREOF,
THENCE FOLLOWING THE CENTERLINE OF SAID 40 FOOT RIGHT


--------------------------------------------------------------------------------


OF WAY SO DESCRIBED IN THE DEED TO SAID VIERRA ABOVE REFERRED TO FOR THE TWO
FOLLOWING COURSES AND DISTANCES: NORTH 38 DEG. 35’ WEST 189.42 FEET TO A 2”X3”
STAKE AND NORTH 25 DEG. 35’ WEST 1442.66 FEET TO A RAILROAD SPIKE SET IN THE
CENTERLINE OF TRIMBLE ROAD AND THE TERMINUS OF SAID EASEMENT.

PARCEL THREE:

AN EASEMENT FOR INGRESS AND EGRESS AND PUBLIC UTILITIES, APPURTENANT TO THE
ABOVE DESCRIBED PARCEL ONE, OVER THE FOLLOWING DESCRIBED 30 FOOT STRIP OF LAND:

BEGINNING AT AN IRON PIPE SET AT THE MOST NORTHERLY CORNER OF THAT CERTAIN 6.742
ACRE TRACT OF LAND HEREINABOVE DESCRIBED AS PARCEL ONE; THENCE ALONG THE
NORTHEASTERLY LINE OF SAID 6.742 ACRE TRACT, SOUTH 38 DEG. 35’ EAST 30.91 FEET
TO AN IRON PIPE; THENCE NORTH 37 DEG. 30’ 40” EAST 89.52 FEET TO AN IRON PIPE;
THENCE NORTH 51 DEG. 34’ 50” EAST 254.396 FEET TO AN IRON PIPE IN THE
NORTHEASTERLY LINE OF THAT CERTAIN 11.926 ACRE TRACT OF LAND DESCRIBED IN THE
DEED FROM MARIA COELHO TO JACINTO S. SIQUIG, ET UX, RECORDED UNDER RECORDER’S
FILE NO. 845348, SANTA CLARA COUNTY RECORDS; THENCE ALONG LAST MENTIONED LINE,
NORTH 38 DEG. 53’ WEST 30.00 FEET TO AN IRON PIPE; THENCE SOUTH 51 DEG. 34’ 50”
WEST 258,00 FEET TO AN IRON PIPE; THENCE SOUTH 37 DEG. 30’ 40” WEST 85.80 FEET
TO THE POINT OF BEGINNING AS DESCRIBED IN THE DEED RECORDED JANUARY 21, 1966 IN
BOOK 7255, PAGE 480 OF OFFICIAL RECORDS.

PARCEL FOUR:

AN EASEMENT FOR THE INSTALLATION AND MAINTENANCE OF A WATER PIPE LINE,
APPURTENANT TO THE ABOVE DESCRIBED PARCEL ONE, OVER A STRIP OF LAND 10.00 FEET
IN WIDTH, THE CENTERLINE OF WHICH IS DESCRIBED AS FOLLOWS:

BEGINNING AT A STAKE SET IN THE NORTHEASTERLY LINE OF THAT CERTAIN 6.742 ACRE
TRACT OF LAND HEREINABOVE DESCRIBED AS PARCEL ONE, DISTANT THEREON NORTH 38 DEG.
35’ WEST 43.98 FEET FROM AN IRON PIPE AT THE MOST EASTERLY CORNER OF SAID 6.742
ACRE TRACT; THENCE NORTH 58 DEG. 30’ EAST 301.47 FEET TO AN EXISTING WELL AND
THE TERMINUS OF SAID EASEMENT AS DESCRIBED IN THE DEED RECORDED JANUARY 21, 1966
IN BOOK 7255, PAGE 480 OF OFFICIAL RECORDS.

TOGETHER WITH THE RIGHT TO WITHDRAW AND USE SUCH QUANTITIES OF WATER FROM THE
EXISTING WELL LOCATED AT THE TERMINUS OF


--------------------------------------------------------------------------------


SAID EASEMENT, AS MAY BE REASONABLY NECESSARY FOR GRANTEE’S BUSINESS NEED.

PARCEL FIVE:

A NON-EXCLUSIVE EASEMENT FOR THE INSTALLATION AND MAINTENANCE OF ELECTRICAL
POWER FACILITIES, APPURTENANT TO THE ABOVE DESCRIBED PARCEL TWO, OVER THE
FOLLOWING DESCRIBED PARCEL OF LAND:

COMMENCING AT A RAILROAD SPIKE IN THE CENTERLINE AT TRIMBLE ROAD AT THE
NORTHWESTERLY TERMINUS OF THE CENTERLINE OF THE 40 FOOT WIDE RIGHT OF WAY SHOWN
ON RECORD OF SURVEY MAP, RECORDED IN BOOK 115 OF MAPS, PAGE 40, SANTA CLARA
COUNTY RECORDS; THENCE ALONG SAID CENTERLINE OF RIGHT OF WAY, SOUTH 25 DEG. 35’
EAST 1442.66 FEET TO A 2”X3” STAKE, AND SOUTH 38 DEG. 35’ EAST 12.48 FEET TO AN
IRON PIPE AT THE MOST NORTHERLY CORNER OF THAT CERTAIN 11.926 ACRE TRACT
DESCRIBED IN DEED, MARIA COELHO TO JACINTO S. SIQUIG, ET UX, RECORDED UNDER
RECORDER’S FILE NO. 845348, SANTA CLARA COUNTY RECORDS; THENCE ALONG THE
BOUNDARIES OF SAID 11.926 ACRE TRACT, SOUTH 51 DEG. 34’ 50” WEST 341.72 FEET TO
AN IRON PIPE, SOUTH 73 DEG. 02’ EAST 147.99 FEET TO AN IRON PIPE AND THE TRUE
POINT OF BEGINNING OF THE EASEMENT TO BE DESCRIBED THENCE FROM SAID TRUE POINT
OF BEGINNING NORTH 73 DEG. 02’ WEST 20.00 FEET; THENCE NORTH 16 DEG. 58’ EAST
10.00 FEET; THENCE SOUTH 73 DEG. 02’ EAST 26.90 FEET TO THE NORTHWESTERLY LINE
OF A 30 FOOT EASEMENT HEREINABOVE DESCRIBED, THENCE SOUTH 51 DEG. 34’ 50” WEST
ALONG SAID LAST MENTIONED LINE FOR A DISTANCE OF 12.15 FEET TO THE TRUE POINT OF
BEGINNING AS DESCRIBED IN THE DEED RECORDED JANUARY 21, 1966 IN BOOK 7255, PAGE
480 OF OFFICIAL RECORDS.

PARCEL SIX:

A NON-EXCLUSIVE EASEMENT FOR THE INSTALLATION AND MAINTENANCE OF ELECTRICAL
POWER FACILITIES, APPURTENANT TO THE ABOVE DESCRIBED PARCEL TWO, OVER THE
FOLLOWING DESCRIBED PARCEL OF LAND:

BEGINNING AT AN IRON PIPE SET IN THE NORTHEASTERLY LINE OF THAT CERTAIN 6.742
ACRE TRACT OF LAND HEREINABOVE DESCRIBED AS PARCEL ONE, DISTANT THEREON SOUTH 38
DEG. 35’ EAST 30.91 FEET FROM THE NORTHERMOST CORNER THEREOF; THENCE FROM SAID
POINT OF BEGINNING SOUTH 38 DEG. 35’ EAST ALONG THE NORTHEASTERLY LINE OF SAID
6.742 ACRE TRACT FOR A DISTANCE OF 50.00 FEET TO AN IRON PIPE; THENCE NORTH 11
DEG. 57’ 50” EAST 112.54 FEET TO AN IRON PIPE SET IN


--------------------------------------------------------------------------------


THE SOUTHEASTERLY LINE OF THE HEREINABOVE DESCRIBED 30 FOOT EASEMENT; THENCE
SOUTH 37 DEG. 30’ 40” WEST ALONG SAID LAST MENTIONED LINE FOR A DISTANCE OF
89.52 FEET TO THE POINT OF BEGINNING AS DESCRIBED IN THE DEED RECORDED JANUARY
21, 1966 IN BOOK 7255, PAGE 480 OF OFFICIAL RECORDS.

TRACT THREE:

PARCEL “A” AS SHOWN ON THAT CERTAIN PARCEL MAP FILED FOR RECORD DECEMBER 30,1980
IN THE OFFICE OF THE RECORDER, COUNTY OF SANTA CLARA, STATE OF CALIFORNIA IN
BOOK 477 OF MAPS, AT PAGE 54.

TRACT FOUR:

ALL OF PARCEL 24, AS SHOWN ON THAT CERTAIN MAP ENTITLED, “PARCEL MAP OF
INTERNATIONAL BUSINESS PARK,” WHICH MAP WAS FILED IN THE OFFICE OF THE RECORDER
OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON JANUARY 28,1977, IN BOOK
388 OF MAPS, PAGE(S) 16 THROUGH 27.

EXCEPTING THEREFROM THAT PORTION THEREOF LYING BELOW A DEPTH OF 500 FEET
MEASURED VERTICALLY FROM THE CONTOUR OF THE SURFACE OF SAID PROPERTY, WITH NO
RIGHT OF ANY PURPOSES WHATSOEVER TO ENTER UPON INTO OR THROUGH THE SURFACE OF
SAID PROPERTY OR ANY PART THEREOF LYING BETWEEN SAID SURFACE AND 500 FEET BELOW
SAID SURFACE, AS RESERVED IN THE DEED RECORDED MAY 24, 1978 IN BOOK D691, PAGE
67, SANTA CLARA COUNTY RECORDS.


--------------------------------------------------------------------------------